CASE, for injuries caused by a defective highway. Verdict for the plaintiff. The plaintiff's counsel, in his closing argument to the jury, stated that in consequence of the advice of the doctor upon whom the husband of the plaintiff called on the night of the accident, the husband took her home and applied hot and cold water to her back, sat up with her all night, and at his earliest convenience in the morning employed a doctor. The defendants excepted on the ground that the statement was not warranted by the evidence. It appearing that the statement was fully justified by the evidence, the exception was overruled upon the plaintiff's motion, "as frivolous, vexatious, and groundless," and judgment ordered on the verdict.
YOUNG, J., did not sit.